Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 29 September 2020, IDS, filed 29 September 2020, IDS, filed 23 December 2020, and IDS, filed 23 December 2020.

2. 	Claims 1-20 are pending.  Claims 1, 9, and 14 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 29 September 2020, 23 December 2020, and 23 December 2020 were filed after the mailing date of the original application on 29 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections

4.	Claim 9 is objected to because of the following informalities:  Claim 9 recites “instructions for servicing the request for the internet document…” in line 6.  It is assumed this should read:  “instructions for serving the request for the internet document…”.  Appropriate correction is required.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means to enable” and “means to attract” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1-8 has/have been interpreted to cover the corresponding 
A review of the specification fails to clearly show the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3, 4, 9, 13, 14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Application 17/037,247 is a continuation-in-part.  Each limitation highlighted below is not supported in the specifications of any of the previously filed applications in the priority chain.  As such, due to lack of support in the previously filed applications, the highlighted limitations listed below will have the benefit of the filing date of the current application, 29 September 2020.
Claim 1: … automatically identifying within the currently displayed internet document other portions of content matching the user selected portion of content;
	generating a highlight on at least one of the portions of content matching the user selected portion of content within the currently displayed internet document; and
	displaying a highlight on the at least one of the matched portions of content in the currently displayed internet document.
	Claim 3: wherein the portion of content selected by the user is matched according to a relevance criterion. 
	Claim 4: wherein the relevance criterion is determined by using a subset of: matching relevance to past portions of content selected by a one or more users; matching relevance of the user making the selection of the content portion to the one or more other users; matching relevance of the content portion selected by the user with historical usage by the one or more users; and matching the portion of content exactly to the user selected content portion.
	Claim 9:  …instructions for automatically searching within the currently displayed internet document for other portions of content matching the user selected portion of content;
	instructions for generating a highlight on at least one of the other portions of content matching the user selected portion of content within the currently displayed internet document; and
	instructions for displaying a highlight on the at least one of the other matched portions of content in the currently displayed internet document.
Claim 13: wherein the portion of content selected by the user is matched according to a relevance criterion, and the relevance criterion is determined using a subset of: matching relevance to past portions of content selected by one or more users; matching relevance of the user making the selection of the content portion to the one or more other users; matching relevance of the content portion selected by the user with historical usage by the one or more users; matching the portion of content exactly to the user selected content portion.
	Claim 14: …instructions for automatically identifying content portions within the currently displayed internet document matching the content portion selected by the user;
	instructions for generating and displaying a highlight on at least one content portion matching the content portion selected by the user within the currently displayed internet document.
	Claim 19: wherein the user’s computer executes instructions to match the content portions selected by the user with other matching content portions in the currently displayed internet document.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation “wherein if the highlight is made on a web page that tends to be dynamic…  It is unclear as to the scope of “tends to be dynamic” in reference to the claimed web page.  Therefore, the phrase "tends to be dynamic" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9:  In summary, Claim 9 recites a “system containing computer executable instructions on a web browser…” for highlighting functionality in the web browser. Further, the claim recites the system merely “executing on a computing device”. The processor).
Accordingly, the recited “system” is computer software per se and not a “process,” a “machine,” a “manufacture,” or a “composition of matter,” as defined in 35 U.S.C. 101.
Claims 10-13 depend from Claim 9 and merely further define the “system” without claiming components that are necessarily hardware components. Thus, Claims 10-13 fail to recite statutory subject matter.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 

9.	Claim(s) 1-3, 5-6, 14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Williams (U.S. Publication 2007/0234209 A1).
	As per independent claim 1, Williams discloses a computer-implemented method for highlighting functionality in a web browser executing on a computing device (See Williams, Abstract and paragraph 0005), without requiring a user of the computing device to install an additional software component, the method comprising the steps of:
	receiving a request for an internet document (See Williams, Figure 3 and paragraph 0065, describing a user requesting to access web content);
	serving the internet document to the web browser (See Williams, Figure 3, element 184, and paragraph 0065, describing the web content delivered to the user via the web browser);
	displaying the internet document in the web browser (See Williams, Figure 3, element 184, and paragraphs 0033 and 0065, describing the web content delivered to the user via the web browser);
	enabling a user to select a portion of content within the currently displayed internet document (See Williams, paragraphs 0004, 0033-0035, and Figure 2A, describing the user selecting and marking [highlighting] desired portions of the displayed content);
	automatically identifying within the currently displayed internet document other portions of content matching the user selected portion of content (See Williams, paragraph 0079, describing “smart highlighting”, wherein user highlighting of one portion ;
	generating a highlight on at least one of the portions of content matching the user selected portion of content within the currently displayed internet document (See Williams, paragraph 0079, describing “smart highlighting”, wherein user highlighting of one portion of content may automatically result in application of similar highlighting to other portions of content that may be related to the user highlighted portion, e.g. by an explicit relationship or by an inferred relationship, or that may be the same content as the user-highlighted content); and
	displaying a highlight on the at least one of the matched portions of content in the currently displayed internet document (See Williams, paragraph 0026, describing presentation of the highlighted content to the user).
	As per dependent claim 2, Williams discloses the limitations of claim 1 as described above.  Williams also discloses wherein the internet document is a web page, and the portion of content selected by the user is at least one word of text (See Williams, Figure 2A and paragraph 0033).
	As per dependent claim 3, Williams discloses the limitations of claim 1 as described above.  Williams also discloses wherein the portion of content selected by the user is matched according to a relevance criterion (See Williams, paragraph 0079).
	As per dependent claim 5, Williams discloses the limitations of claim 1 as described above.  Williams also discloses wherein no network connectivity is required in order to match the user selected content portion with portions of content within the currently displayed internet document (See Williams, paragraphs 0072-0073).
As per dependent claim 6, Williams discloses the limitations of claim 1 as described above.  Williams also discloses wherein the portion of content selected by the user is transmitted to a server and the server identifies matching portions of content to be highlighted in the currently displayed internet document (See Williams, paragraphs 0025-0026).
As per independent claim 14, Williams discloses a non-transitory computer-readable medium having stored thereon, a set of computer-executable instructions for causing a computer to perform instructions on a web browser, without requiring a user of the computer to install an additional software component (See Williams, Figure 1), comprising:
instructions for executing a identifying and highlighting functionality… (See Williams, Abstract and paragraph 0005, describing identification and highlighting of content).
Independent claim 14 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 18, Williams discloses the limitations of claim 14 as described above.  Williams also discloses wherein the non-transitory computer-readable medium allows discovery of related content portions as selected by other users (See Williams, paragraph 0078).
As per dependent claim 19, Williams discloses the limitations of claim 14 as described above.  Williams also discloses wherein the user’s computer executes instructions to match the content portions selected by the user with other matching content portions in the currently displayed internet document (See Williams, paragraph 0078).
As per dependent claim 20, Williams discloses the limitations of claim 14 as described above.  Williams also discloses wherein the computer is a wide variety of computing devices, including but not limited to a desktop computer, a laptop computer, a personal digital assistant, a handheld computer, a mobile handset, a wearable computer, or a thread/process running on these devices, and/or objects executable by these devices (See Williams, paragraph 0025); the web browser is a software application bundle as distributed by the developer of the application and the web browser is utilized to view one or more internet documents; and the internet document is a document that is available for viewing using the Internet (See Williams, paragraph 0003).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Publication 2007/0234209 A1), as applied to claim 1 above, and further in view of Delort (U.S. Publication 2017/0249668 A1).
	As per dependent claim 4, Williams teaches the limitations of claim 1 as described above.  Williams does not teach expressly wherein the relevance criterion is determined by using a subset of: matching relevance to past portions of content selected by a one or more users; matching relevance of the user making the selection of the content portion to the one or more other users; matching relevance of the content portion selected by the user with historical usage by the one or more users; and matching the portion of content exactly to the user selected content portion, however, Delort teaches this limitation (See Delort, paragraph 0048, describing correlating similar or identical words and phrases to the user highlighted content).  At the time of the invention it would have been obvious to one or ordinary skill in the art to include the highlighting of identical content to the user highlighted content of Delort with the smart highlighting of Williams.  The motivation for doing so would have been to ensure that automatically highlighted content is meaningful to the user.  Therefore it would have .


11.	Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Publication 2007/0234209 A1), as applied to claims 1 and 14 above, and further in view of Malik (U.S. Publication 2007/0022098 A1).
	As per dependent claim 7, Williams teaches the limitations of claim 1 as described above.  Williams does not teach expressly wherein the portion of content selected by the user is tracked and stored in a storage medium, however, Malik teaches this limitation (See Malik, paragraph 0011, describing that annotated or marked [highlighted] content may be tracked with a date and/or time stamp [or alternate tracking means] and saved).  At the time of the invention it would have been obvious to one or ordinary skill in the art to include the tracking and storing of highlighted content of Malik with the smart highlighting of Williams.  The motivation for doing so would have been to allow for offline viewing of highlighted content.  Therefore it would have been obvious to combine Malik with Williams for the benefit of allowing for offline viewing of highlighted content to obtain the invention as specified in claim 7.
As per dependent claim 17, Williams teaches the limitations of claim 14 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.


12.	Claims 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Publication 2007/0234209 A1), as applied to claims 1 and 14 above, and further in view of Hoffman (U.S. Publication 2006/0277482 A1).
	As per dependent claim 8, Williams teaches the limitations of claim 1 as described above.  Williams does not teach expressly wherein a functionality is provided for the user, or another user, to view a collection of past content portions, wherein the collection is comprised of a subset of past content portions selected by the user, or by one or more users, however, Hoffman teaches this limitation (See Hoffman, paragraphs 0009-0011, describing saving selected sections of text, including annotations in association with the saved sections, such as user’s highlighted text).  At the time of the invention it would have been obvious to one or ordinary skill in the art to include the saving of a collection of highlighted content of Hoffman with the highlighted content of Williams.  The motivation for doing so would have been to provide an efficient, user-friendly method of saving annotated or highlighted content such that the user may view the content contextually as needed.  Therefore it would have been obvious to combine Hoffman with Williams for the benefit of providing an efficient, user-friendly method of saving annotated or highlighted content such that the user may view the content contextually as needed to obtain the invention as specified in claim 8.
As per dependent claim 15, Williams teaches the limitations of claim 14 as described above.  Claim 15 additionally incorporates substantially similar subject matter .


13.	Claims 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Publication 2007/0234209 A1) in view of Bhogal (U.S. Publication 2014/0310588 A1).
	As per independent claim 9, Williams teaches a system containing computer executable instructions on a web browser for highlighting functionality in the web browser executing on a computing device, without requiring a user of the computing device to install an additional software component, and being displayed on a display device for the web browser (See Williams, Figure 1), comprising:
	instructions for receiving a request for an internet document in the web browser (See Williams, Figure 3 and paragraph 0065, describing a user requesting to access web content);
	instructions for serving the request for the internet document (See Williams, Figure 3, element 184, and paragraph 0065, describing the web content delivered to the user via the web browser); and
	displaying the internet document in the web browser (See Williams, Figure 3, element 184, and paragraphs 0033 and 0065, describing the web content delivered to the user via the web browser);
	wherein instructions for executing a highlighting functionality (See Williams, paragraphs 0004, 0033-0035, and Figure 2A, describing the user selecting and marking [highlighting] desired portions of the displayed content), comprising:
	instructions for enabling a user to select a portion of content within the currently displayed internet document (See Williams, paragraphs 0004, 0033-0035, and Figure 2A, describing the user selecting and marking [highlighting] desired portions of the displayed content);
	…
	instructions for generating a highlight on at least one of the other portions of content matching the user selected portion of content within the currently displayed internet document (See Williams, paragraph 0079, describing “smart highlighting”, wherein user highlighting of one portion of content may automatically result in application of similar highlighting to other portions of content that may be related to the user highlighted portion, e.g. by an explicit relationship or by an inferred relationship, or that may be the same content as the user-highlighted content); and
	instructions for displaying a highlight on the at least one of the other matched portions of content in the currently displayed internet document (See Williams, paragraph 0026, describing presentation of the highlighted content to the user).	
	Williams does not teach expressly:
	instructions for automatically searching within the currently displayed internet document for other portions of content matching the user selected portion of content;

	At the time of the invention it would have been obvious to one of ordinary skill in the art to include the automatic searching for words matching a user-inputted word of Bhogal with the smart highlighting of Williams.  The motivation for doing so would have been to display further occurrences of a user-requested word with prominence such that the user may easily see additional relevant content.
	Therefore it would have been obvious to combine Bhogal with Williams for the benefit of displaying further occurrences of a user-requested word with prominence such that the user may easily see additional relevant content to obtain the invention as specified in claim 9.
As per dependent claim 12, Williams and Bhogal teach the limitations of claim 9 as described above.  Williams and Bhogal also teach wherein the computing device locally matches the user selected content portion with the other portions of content in the currently displayed internet document (See Williams, paragraphs 0072-0073).


14.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Publication 2007/0234209 A1) in view of Bhogal (U.S. Publication 2014/0310588 A1), as applied to claim 9 above, and further in view of Malik (U.S. Publication 2007/0022098 A1).
As per dependent claim 10, Williams and Bhogal teach the limitations of claim 9 as described above.  Williams and Bhogal do not teach expressly wherein if the highlight is made on a web page that tends to be dynamic, then a highlight insertion logic analyzes the content of the web page to determine if, and where, a previously made highlight is to be inserted, however, Malik teaches this limitation (See Malik, paragraph 0039, describing a link or marker for selecting an insertion location of an annotation or highlight within a file).  At the time of the invention it would have been obvious to one of ordinary skill in the art to include the highlight insertion information of Malik with the smart highlighting of Williams and Bhogal.  The motivation for doing so would have been to easily and accurately determine the proper location for highlighting content such that it is meaningful to the user.  Therefore it would have been obvious to combine Malik with Williams and Bhogal for the benefit of easily and accurately determining the proper location for highlighting content such that it is meaningful to the user to obtain the invention as specified in claim 10.


15.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Publication 2007/0234209 A1) in view of Bhogal (U.S. Publication 2014/0310588 A1), as applied to claim 9 above, and further in view of Shanahan (U.S. Patent 7,117,432 B1).
	As per dependent claim 11, Williams and Bhogal teach the limitations of claim 9 as described above.  Williams and Bhogal do not teach expressly wherein an application programming interface (API) module provides a common interface for communicating messages with a third-party add-on, or a software agent, however, Shanahan teaches this limitation (See Shanahan, Column 75, lines 31-41, describing a client interface that may include application program interfaces (APIs)).  At the time of the invention it would have been obvious to one of ordinary skill in the art to include the APIs of Shanahan with the highlighting system of Williams and Bhogal.  The motivation for doing so would have been to extend the availability of the highlighting functionality such that additional users are easily able to access the functionality.  Therefore it would have been obvious to combine Shanahan with Williams and Bhogal for the benefit of extending the availability of the highlighting functionality such that additional users are easily able to access the functionality to obtain the invention as specified in claim 11.


16.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Publication 2007/0234209 A1) in view of Bhogal (U.S. Publication 2014/0310588 A1), as applied to claim 9 above, and further in view of Delort (U.S. Publication 2017/0249668 A1).
	As per dependent claim 13, Williams and Bhogal teach the limitations of claim 9 as described above.  Williams and Bhogal also teach wherein the portion of content selected by the user is matched according to a relevance criterion (See Williams, paragraph 0079).  Williams and Bhogal do not teach expressly … and the relevance criterion is determined using a subset of: matching relevance to past portions of content selected by one or more users; matching relevance of the user making the selection of the content portion to the one or more other users; matching relevance of the content portion selected by the user with historical usage by the one or more users; matching the portion of content exactly to the user selected content portion, however, Delort teaches this limitation (See Delort, paragraph 0048, describing correlating similar or identical words and phrases to the user highlighted content).  At the time of the invention it would have been obvious to one or ordinary skill in the art to include the highlighting of identical content to the user highlighted content of Delort with the smart highlighting of Williams and Bhogal.  The motivation for doing so would have been to ensure that automatically highlighted content is meaningful to the user.  Therefore it would have been obvious to combine Delort with Williams and Bhogal for the benefit of ensuring that automatically highlighted content is meaningful to the user to obtain the invention as specified in claim 13.


17.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (U.S. Publication 2007/0234209 A1), as applied to claim 14 above, and further in view of Spielberg (U.S. Patent 7,366,979 B2).
	As per dependent claim 16, Williams teaches the limitations of claim 14 as described above.  Williams does not teach expressly wherein a web portal provides the user with access to a subset of previously selected content portions by a specific user, however, Spielberg teaches this limitation (See Spielberg, Column 21, lines 59-67, and Column 22, lines 1-29, describing storage of an annotation index file containing annotations to a text file listing annotations by various users and identifying the users making each of the listed annotations).  At the time of the invention it would have been 


18. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Conclusion

19.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

	- Golovchinsky (U.S. Publication 2004/0078757 A1) discloses detection and processing of annotated anchors.
	- Hull (U.S. Publication 2003/0187886 A1) discloses simultaneous highlighting of a physical version of a document and an electronic version of a document.
	- Thames (U.S. Publication 2003/0145281 A1) discloses a hypertext page generator for computer memory resident rapid comprehension document for original source information.
- Sar (U.S. Publication 2009/0199083 A1) discloses enabling the modification and annotation of a webpage from a web browser.
- Sidana (U.S. Patent 6,081,829) discloses general purpose web annotations without modifying the browser.


20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
20. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LAURIE A RIES/Primary Examiner, Art Unit 2176